El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
La demanda en este caso dice así:
*399“Comparece la demandante por su abogado que suscribe y ex-pone:
“Que allá por el mes de diciembre de 1927 la demandante en-tregó al demandado dos (2) sortijas de brillantes por- el precio es-estipulado de $759.20 para ser pagadas por el demandado a la deman-dante en caso de quedarse c'on dichas prendas.
“Que el demandado se quedó con las prendas por un término mucho mayor de- un término razonable, o sea, de lo acostumbrado en esta clase de negocios, per'o no ha pagado a la demandante el precio estipulado en dichos brillantes, con excepción de $118.00, que-dando a deber, por tanto, a la demandante la suma de $641.20.
“Que el demandado no ha pagado a la demandante dichos $641.20 a pesar de los numeros'os requerimientos de la demandante a ese efecto.
“P:OR todo lo cual, se suplica a a Corte se sirva condenar al ■demandado a pagar a la demandante la suma de $641.20 con inte-reses a razón del 6 por ciento anual desde diciembre, 1927, más las costas de esta acción.”
El demandado presentó la excepción previa de falta de hechos suficientes, y la contestación, al- mismo tiempo.
El caso se oyó por la corte que dictó sentencia en el fondo, condenando al demandado a pagar a la demandante $429.20 de principal, intereses legales y sin especial condena de cos-tas. Ni en la opinión, ni en la sentencia encontramos nada que resuelva la excepción de falta de hechos suficientes para determinar causa de acción.
Ha apelado el demandado. No hay en el caso transcrip-ción de evidencia, ni exposición del caso.
El error qué a la sentencia sé señala por el apelante, es así:
“La Corte erró al declarar con lugar la demanda y sostener im-plícitamente que la demanda expone una causa de acción contra el demandado. ’ ’
 Argumentando su caso el apelante sostiene que según la demanda aparece, la exigibilidad del precio en esta compraventa depende de una supuesta costumbre que no se alega en la demanda de una manera específica en cuanto a *400los actos en que consista, y los caracteres que tenga para ser, si posible, norma jurídica, así como el conocimiento de la misma por el demandado. Sostiene asimismo que de la demanda se desprende que la compraventa fué hecha bajo condición suspensiva; que si no se alegan los hechos deter-minantes del carácter jurídico de la costumbre, no cabe pro-barlos en juicio sin perjudicial sorpresa del demandado.
La argumentación del apelante en este sentido es fuerte y digna de consideración. Si se hubiera alegado solamente una costumbre, no tendríamos duda alguna para resolver; pero el demandante alega que el demandado se quedó con .las prendas por un tiempo mucho mayor de un término ra-zonable y en ese sentido, teniendo que considerarse admi-tido por la excepción previa este hecho, la demanda es sufi-ciente. En lo que toca a la sentencia, no teniendo ante nos-otros las pruebas, la presunción es de haberse probado su-ficientemente los hechos alegados en la demanda.

Debe confirmarse la sentencia apelada.